DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Summary
The amendment and response filed on Feb. 03, 2022 are noticed. Claims 1-10, 12-5 and 17-20 are amended. New claim 21 is added. Claims 1-10, 12-15 and 17-21 are pending and considered. 
Claim Rejections - 35 USC § 112
The rejection of Claims 1-20 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph has been removed necessitated by Applicants’ amendment., 
Claim Rejections - 35 USC § 102
The rejection of Claims 12-14 under 35 U.S.C. 102 (a) (1) as being anticipated by O’Brien (J. Acquire Immune Defic  Syndr. 2013, Vol. 63 (3)  pp. 280-288) has been removed necessitated by Applicants’ amendment. 
Double Patenting
The provisional rejection of Claims 11-14 and 16-17 on  the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-20 of copending Application No. 16,838,264 (reference application) has been removed necessitated by the amendment and the advanced prosecution of the current Application.  
Claims 1-10, 12-15, and 17-21 are allowed. 
 				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art taught or suggested to produce non-infectious HIV particle by genetically over-expressing a PSGL-1 or its mutant thereof prior to the current Application was originality filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648